Detailed Action
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is based on the US Continuation Application filed under 37 CFR 1.53(b) on April 8th, 2021, and an interview conducted on June 14th, 2021 with the Applicants' representative Attorney Daniel M. DeVos (Please refer to PTO-413B). 

2.	Claims 1-22 are allowed. 
                                                          —o—o—o—

         ALLOWABLE SUBJECT MATTER
3.	The following is an examiner’s statement of reasons for allowance:
  	Based on the prior arts of record, and further search Examiner concluded that the claimed invention in a manner have been recited in each of the independent claims and dependent claims such as in claim 1, “causing a proxy control plane to configure an app aware proxy with routing rules that distinguish between test traffic and production traffic and to send only the test traffic to those of the second app version containers determined to be live; causing an engine to send the test traffic with a value in a header field that the app aware proxy can use to route that traffic to the second app version containers; and receiving from the engine an indication that a result of the test traffic reflects that the second app version is validated for production traffic; after the validation, causing the transition to sending production traffic to the second app version containers that are determined to be live instead of to the first app version containers” which are not expressly taught or fairly suggested in the cited prior arts while the claimed inventions have been created in the context of cloud services release orchestration with a reusable deployment pipeline, and responsive to receiving from a container orchestration system COS controller parameters from configuration information provided to the COS controller while an app aware proxy routes production traffic to a first application (app) version that communicates with a database management system (DBMS) and that runs in (COS) pods having first app version containers, causing a validation of a second app version using COS pods having second app version containers that are now live after having been brought up by the COS controller responsive to the provision of the configuration information, and after the validation, causing the transition to sending production traffic to the second app version containers that are determined to be live instead of to the first app version containers. Then causing post-release activities using DBMS connection information for the first app version that was in the configuration information and that was provided through the COS controller renders the pending independent claims allowable. Claims 2-11 and 13-22 are dependent upon claims 1 and 12 according to their respective statutory classes. Since the independent claims 1 and 12 are allowable, claims 2-11 and 13-22 are also allowable at least by virtue of the dependency relationship. 
	
4.	Any comments considered necessary by applicants must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reason For Allowance”.

CONCLUSION
5.	
	Prior arts made of record and have yet relied upon is considered pertinent to applicant's disclosure. See MPEP § 707.05.
	For Example:
	I. 	Shen et al. (US PG-PUB No. 20170180249) discloses “functionality of the container and application controller is provided by a container orchestration or scheduling solution such as a container cluster management application. In other embodiments, the functionality of the container and application controller is performed by a command line interface (CLI) and/or an API, which is utilized for container creation and deployment. The container and application controller in some embodiments is a separate controller that operates outside the hosts. In some embodiments, the functionality of container and application controller is integrated in the compute manager of a data center. Yet in other embodiments, the container and application controller operates inside each individual host” (please see [0009]); however, failed to disclose claimed subject matters such as “causing an engine to send the test traffic with a value in a header field that the app aware proxy can use to route that traffic to the second app version containers; and receiving from the engine an indication that a result of the test traffic reflects that the second app version is validated for production traffic”.
	II.	Dobson et al (US PG-PUB No. 20150082374) discloses “Concerning the screen lock policy, the management application 215 may selectively apply this policy. For example, the policy originally set by the messaging server 105 may call for a one-minute time frame, after which the features of the computing device 110 are locked until authentication information (e.g., a PIN) is provided. Because this policy is to be implemented, the management application 215 may instruct the operating system 225 to execute the screen lock procedure when the container 255 or an application 205 of the container 255 is active. Thus, for example, if a user has accessed the container 255 or is otherwise operating an application 205 of the container 255 or working with secure content, the screen lock may be applied” (please see [0048]); however, failed to disclose “causing a proxy control plane to configure an app aware proxy with routing rules that distinguish between test traffic and production traffic and to send only the test traffic to those of the second app version containers determined to be live”.
	III.	Ryan, Russel (US Patent No.10089209) discloses “ locally stream applications via containers of the storage 18. In one embodiment, when installing an application to the computing system 10, at block 112, the processor 18 may change registers or certain parameters of an operating system to indicate that certain software or applications is installed on the computing system 10. For instance, the processor 14 may create visualizations that normally would be added onto a user interface or display to indicate that an application is installed on the computing system 10” (See FIG. 7 with associated text); however, fail to disclose the subject matters depicted in the dependent claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL A. CHOWDHURY whose telephone number is (571)270-7750.  The examiner can normally be reached on 9:30PM 6:30PM Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZIAUL A CHOWDHURY/Primary Examiner, Art Unit 2192                                                                                                                                                                                                                                                                                                                                                  
                                        07/02/2022